ORDER
Indiana inmate Starlett Gilbert filed a petition for a writ of habeas corpus, 28 U.S.C. § 2254, challenging the procedures used in a prison disciplinary proceeding in which she was found guilty of refusing to obey the order of a staff member and sanctioned with a verbal reprimand and twenty extra hours of work duty. Specifically, Gilbert asserted that she was not provided with the statement of evidence relied on by the hearing officer and that the statements given by her witnesses were not transferred to a particular state form. The district court dismissed the petition with prejudice, and Gilbert appeals.
Section 2254 requires that a habeas petitioner be “in custody” under the *519conviction or sentence under attack at the time the petition is filed, see 28 U.S.C. § 2254(a); Maleng v. Cook, 490 U.S. 488, 490-91, 109 S.Ct. 1923, 104 L.Ed.2d 540 (1989) (per curiam), but Gilbert is in no sense “in custody” pursuant to the disciplinary sanctions she challenges. Verbal reprimands and additional duties alter the conditions of custody but do not affect its duration. Habeas corpus is the proper avenue for relief only when a prisoner seeks to “get out” of custody in a meaningful sense. See Pischke v. Litscher, 178 F.3d 497, 499 (7th Cir.1999). Because Gilbert’s claims are not cognizable in habeas corpus, we AFFIRM the judgment of the district court. See Moran v. Sondalle, 218 F.3d 647, 651 (7th Cir.2000) (per curiam).